NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/16/2021 has been entered. Claims 1, 12 have been cancelled.  Claims 2-11, 13-15 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/30/2021.

Allowable Subject Matter
Claims 2-11, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 3 & 14, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method comprising controlling the primary zone control parameter to have a substantially constant value over a range of values of compressor inlet air temperature, the range of values of compressor inlet air temperature based on ambient temperature variation; determining a turbine entry temperature at the turbine inlet as a function of compressor inlet temperature for a predetermined value of the primary zone control parameter; wherein the primary zone control parameter in the combustor is controlled to be substantially equal to the predetermined value of the primary zone control parameter; and wherein the determined turbine entry temperature is within a predetermined range of turbine entry temperature values. 
Sood (US 5,537,864), which teaches a method of controlling a combustor primary zone parameter (in this case a temperature) to be a substantially constant value.  Sood fails to teach or make obvious steps of also determining a turbine entry temperature as a function of compressor inlet temperature for a predetermined primary zone control parameter value wherein the determined turbine entry temperature is within a predetermined range of turbine entry temperature values, and controlling the primary zone control parameter in the combustor to be substantially equal to the predetermined value of the primary zone control parameter over a range of values of compressor inlet air temperature.
Claims 2, 4-11, 13, 15 are allowable for the same reasons as claims 3 & 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741